        Case 1:17-cr-00301-XR Document 138 Filed 05/23/19 Page 1 of 3


                                                                   Filed   51 23lj
                 UNITED STATES DISTRICT COURT FOR THE
                                                       CLERK U.S. DISTRICT
                      WESTERN DISTRICT OF TEXAS       WESTERN DISTRICT OFCOURT
                            AUSTIN DIVISION                                TEXAs


UNITED STATES                            §
                                         §
V                                        §
                                         §
                                         §
MICHAEL HERMAN and                           Crim. Action No. A-17-CR-301-XR
                                         §
CYNTHIA HERMAN                           §
                                         §




                                VERDICT FORM



ON COUNT ONE, We, the Jury, find the Defendant, MICHAEL HERMAN,



                             ("Guilty" or "Not Guilty")


ON COUNT ONE, We, the Jury, find the Defendant, CYNTHIA HERMAN,



                             ("Guilty" or "Not Guilty")




ON COUNT TWO, We, the Jury, find the Defendant, MICHAEL HERMAN,



                             ("Guilty" or "Not Guilty")


ON COUNT TWO, We, the Jury, find the Defendant, CYNTHIA HERMAN,


                                 C-nJIL_T\I
                             ("Guilty" or "Not Guilty")

                                         1
        Case 1:17-cr-00301-XR Document 138 Filed 05/23/19 Page 2 of 3




ON COUNT THREE, We, the Jury, find the Defendant, MICHAEL HERMAN,



                                ("Guilty" or "Not Guilty")


ON COUNT THREE, We, the Jury, find the Defendant, CYNTHIA HERMAN,


                                   G7(,' U-T'-f
                                ("Guilty" or "Not Guilty")




ON COUNT FOUR, We, the Jury, find the Defendant, MICHAEL HERMAN,

                                  NJo-r            WuT'(
                                ("Guilty" or "Not Guilty")


ON COUNT FOUR, We, the Jury, find the Defendant, CYNTHIA HERMAN,


                                   !\lor         Cvzc-i-'-(
                                ("Guilty" or "Not Guilty")




ON COUNT FIVE, We, the Jury, find the Defendant, MICHAEL HERMAN,



                                ("Guilty" or "Not Guilty")


ON COUNT   SIX,   We, the Jury, find the Defendant, MICHAEL HERMAN,



                                ("Guilty" or "Not Guilty")




                                            2
         Case 1:17-cr-00301-XR Document 138 Filed 05/23/19 Page 3 of 3




ON COUNT SEVEN, We, the Jury, find the Defendant, MICHAEL HERMAN,



                             ("Guilty" or "Not Guilty")




                                                          ORGINAL SIGNATURE
Signed on:
                                                      REDACTED' PURSUANT TO
         23-2.OL                                      -GOVERNMENTACTOF2OO2
DATE                                                                 Forepërson




                                         3
